DETAILED ACTION
This office action response to the communication filed on 05/18/2020. 
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on December 30, 2020 and May 18, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 9, 11-12, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (U.S. Patent Application Publication No. 2016/0192401), (“Park”, hereinafter), in view of Dimou et al. (U.S. Patent Application Publication No. 2011/0080825), (“Dimou”, hereinafter). 
As per Claim 1, Park discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) message including random access channel resources ([see, e.g., wherein an RRC connection request message, provides an apparatus for a random access of a terminal in a communications system [0010, 0028]]);  
selecting a random access preamble for a beam failure recovery in case that a measurement value of a serving beam is less than a first threshold value ([see, e.g., wherein the random access procedure for a recovery of radio link failure, an determining a random access preamble from one group of a beam based preamble group, determines a random access to be failed (S814), [0015, 0096-0097, 0101], and Fig. 8]), a reference signal received power (RSRP) of at least one beam of the base station is greater than a second threshold ([see, e.g., determines that a beam having the highest SNR, [0096-0097, 0100], and Fig. 8]), and 

Park doesn’t appear explicitly disclose: random access channel resources for the beam failure recovery is included in the RRC message. 
However, Dimou discloses random access channel resources for the beam failure recovery is included in the RRC message ([see, e.g., wherein the processing begins with radio link failure detection, the user terminal tries to re-establish its RRC connection when the average path gain to the current cell is above a threshold G (Block 184),  [0035-0036], and Fig. 3, 5]). 
In view of the above, having the system of Park and then given the well-established teaching of Dimou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Dimou. The motivation for doing so would have been to provide selects the best cell results improve the radio link quality for recovery offers good radio conditions (Dimou, ¶ [0016]).
As per Claims 4, 9, Park further discloses wherein the random access preamble is transmitted based on contention based random access in case that the RSRP is less than the second threshold ([see, e.g., wherein the detection of the preamble allocated, the preamble contention using the beam based random access preamble, [0066, 0097], and Fig. 3]).  
As per Claim 6, Park discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver ([see, e.g., a transceiver 920, [0103], and Fig. 9]); and 
at least one processor ([see, e.g., a processor 910, [0103], and Fig. 9]) configured to: 
receive, from a base station via the transceiver, a radio resource control (RRC) message including random access channel resources ([see, e.g., wherein an RRC connection request message, provides an apparatus for a random access of a terminal in a communications system [0010, 0028]]);  
select a random access preamble for a beam failure recovery in case that a measurement value of a serving beam of the base station is less than a first threshold value ([see, e.g., wherein the random access procedure for a recovery of radio link failure, an determining a random access preamble from one group of a beam based preamble group, determines a random access to be failed (S814), [0015, 0096-0097, 0101], and Fig. 8]),
 a reference signal received power (RSRP) of at least one beam of the base station is greater than a second threshold ([see, e.g., determines that a beam having the highest SNR, [0096-0097, 0100], and Fig. 8]), and 
transmit, to the base station via the transceiver, the selected random access preamble for the beam failure recovery ([see, e.g., the base station 100 confirms a beam to which the terminal 210 transmitting the corresponding cell based random access preamble belongs (S810), [0098-0100], and Fig. 8])..  
random access channel resources for the beam failure recovery is included in the RRC message. 
However, Dimou discloses random access channel resources for the beam failure recovery is included in the RRC message ([see, e.g., wherein the processing begins with radio link failure detection, the user terminal tries to re-establish its RRC connection when the average path gain to the current cell is above a threshold G (Block 184),  [0035-0036], and Fig. 3, 5]). 
In view of the above, having the system of Park and then given the well-established teaching of Dimou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Dimou. The motivation for doing so would have been to provide selects the best cell results improve the radio link quality for recovery offers good radio conditions (Dimou, ¶ [0016]).
As per Claim 11, Park discloses a method performed by a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal, a radio resource control (RRC) message including random access channel resources ([see, e.g., wherein an RRC connection request message, provides an apparatus for a random access of a terminal in a communications system [0010, 0028]]);  and 
receiving, from the terminal, the random access preamble for a beam failure recovery of a selected beam among the plurality of beams, in case that a measurement value of a serving beam is less than a first threshold ([see, e.g., wherein the random access procedure for a recovery of radio link failure, an determining a random access 
a reference signal received power (RSRP) of at least one beam of the base station is greater than the second threshold ([see, e.g., determines that a beam having the highest SNR, [0096-0097, 0100], and Fig. 8]).  
Park doesn’t appear explicitly disclose: random access channel resources for the beam failure recovery is included in the RRC message.  
However, Dimou discloses random access channel resources for the beam failure recovery is included in the RRC message ([see, e.g., wherein the processing begins with radio link failure detection, the user terminal tries to re-establish its RRC connection when the average path gain to the current cell is above a threshold G (Block 184),  [0035-0036], and Fig. 3, 5]). 
In view of the above, having the system of Park and then given the well-established teaching of Dimou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Dimou. The motivation for doing so would have been to provide selects the best cell results improve the radio link quality for recovery offers good radio conditions (Dimou, ¶ [0016]).
As per Claim 12, Park and Dimou disclose the method of claim 11, and Park further discloses wherein the random access preamble is transmitted based on contention-free random access ([see, e.g., he random access preamble into a contention based preamble, [0110], and Fig. 3]). 
As per Claims 14, 19, Park further discloses wherein the random access preamble is transmitted based on contention based random access in case that the RSRP is less than the second threshold ([see, e.g., wherein the detection of the preamble allocated, the preamble contention using the beam based random access preamble, [0066, 0097], and Fig. 3]).  
As per Claim 16, A base station in a wireless communication system, the base station comprising: 
a transceiver ([see, e.g., a transceiver 1020, [0109], and Fig. 10]); and 
at least one processor ([see, e.g., a processor 1010, [0109], and Fig. 10]) configured to: 
transmit, to a terminal via the transceiver ([see, e.g., transceiver 1020 transmits the system information, [0111], and Fig. 10]), 
a radio resource control (RRC) message including random access channel resources ([see, e.g., wherein an RRC connection request message, provides an apparatus for a random access of a terminal in a communications system [0010, 0028]]), and 
receive, from the terminal via the transceiver, the random access preamble for a beam failure recovery of a selected beam among the plurality of beams, in case that a measurement value of a serving beam is less than a first threshold ([see, e.g., wherein the random access procedure for a recovery of radio link failure, an determining a random access preamble from one group of a beam based preamble group, determines a random access to be failed (S814), [0015, 0096-0097, 0101], and Fig. 8]),  and 

Park doesn’t appear explicitly disclose: random access channel resources for the beam failure recovery is included in the RRC message.  
However, Dimou discloses random access channel resources for the beam failure recovery is included in the RRC message ([see, e.g., wherein the processing begins with radio link failure detection, the user terminal tries to re-establish its RRC connection when the average path gain to the current cell is above a threshold G (Block 184),  [0035-0036], and Fig. 3, 5]). 
In view of the above, having the system of Park and then given the well-established teaching of Dimou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Dimou. The motivation for doing so would have been to provide selects the best cell results improve the radio link quality for recovery offers good radio conditions (Dimou, ¶ [0016]).

Claims 2-3, 7-8, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (U.S. Patent Application Publication No. 2016/0192401), (“Park”, hereinafter), in view of Dimou et al. (U.S. Patent Application Publication No. 2011/0080825), (“Dimou”, hereinafter), and further in . 
As per Claims 2, 7, Park further discloses wherein the random access preamble is transmitted based on contention-free random access ([see, e.g., the random access preamble into a contention based preamble, [0110], and Fig. 3]).  Park doesn’t appear explicitly disclose: wherein the RRC message corresponds to a dedicated RRC message and includes the second threshold for the beam failure recovery.  
However, Islam discloses wherein the RRC message corresponds to a dedicated RRC message and includes the second threshold for the beam failure recovery ([see, e.g., wherein the RACH preambles based on more than one cyclic shift values, a cyclic shift value may correspond to a beam adjustment request, and the beam adjustment request through a contention-free in RACH procedure, [0186-0188], and Fig. 16-17]). 
In view of the above, having the system of Park and then given the well-established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Islam. The motivation for doing so would have been to provide beam adjustment results improve latency, reliability, security, scalability of the   New Radio telecommunication standard (Islam, ¶ [0006]).
As per Claims 3, 8, Park doesn’t appear explicitly disclose: wherein the random access channel resources further include random access preambles for the beam failure recovery and random access resources corresponding to each of at least two beams, and wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble.  

wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble ([see, e.g., beam reference signals by sweeping in all directions so that a user equipment (UE) may identify a best "coarse" beam, [0074], and Fig. 5]).  
In view of the above, having the system of Park and then given the well-established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Islam. The motivation for doing so would have been to provide beam adjustment results improve latency, reliability, security, scalability of the   New Radio telecommunication standard (Islam, ¶ [0006]).
As per Claims 13, 18, Park doesn’t appear explicitly disclose: wherein the random access channel resources further include random access preambles for the beam failure recovery and random access resources corresponding to each of at least two beams, and wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble.  
However, Islam discloses wherein the random access channel resources further include random access preambles for the beam failure recovery ([see, e.g., the RACH 
wherein a beam to be changed for the terminal and the base station is identified based on a random access resource used for the random access preamble ([see, e.g., beam reference signals by sweeping in all directions so that a user equipment (UE) may identify a best "coarse" beam, [0074], and Fig. 5]).  
In view of the above, having the system of Park and then given the well-established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Islam. The motivation for doing so would have been to provide beam adjustment results improve latency, reliability, security, scalability of the   New Radio telecommunication standard (Islam, ¶ [0006]).
As per Claim 17, Park and Dimou disclose the base station of claim 16, and Park further discloses wherein the random access preamble is transmitted based on contention-free random access ([see, e.g., the random access preamble into a contention based preamble, [0110], and Fig. 3]).  Park doesn’t appear explicitly disclose: wherein the RRC message corresponds to a dedicated RRC message and includes the second threshold for the beam failure recovery.  
However, Islam discloses wherein the RRC message corresponds to a dedicated RRC message and includes the second threshold for the beam failure recovery ([see, e.g., wherein the RACH preambles based on more than one cyclic shift values, a cyclic 
In view of the above, having the system of Park and then given the well-established teaching of Islam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Islam. The motivation for doing so would have been to provide beam adjustment results improve latency, reliability, security, scalability of the   New Radio telecommunication standard (Islam, ¶ [0006]).

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (U.S. Patent Application Publication No. 2016/0192401), (“Park”, hereinafter), in view of Dimou et al. (U.S. Patent Application Publication No. 2011/0080825), (“Dimou”, hereinafter), and further in view of Turakhia et al. (U.S. Patent Application Publication No. 2016/0080984), (“Turakhia”, hereinafter). 
As per Claims 5, 10, Park doesn’t appear explicitly disclose: wherein the random access preamble is transmitted through a beam having the RSRP above the second threshold among the at least one beam of the base station, and wherein the measurement value and the first threshold are associated with a block error rate (BLER).  
However, Turakhia discloses wherein the random access preamble is transmitted through a beam having the RSRP above the second threshold among the at least one beam of the base station ([see, e.g., determining that a reference signal received power 
In view of the above, having the system of Park and then given the well-established teaching of Turakhia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Turakhia. The motivation for doing so would have been to provide monitor channel conditions or performance metrics for the serving cell and neighboring cells results improve an introduce a delay that may contribute to a service disruption for the user for networks located in urban environments (Turakhia, ¶ [0007-0008]).
 As per Claims 15, 20, Park doesn’t appear explicitly disclose: wherein the random access preamble is transmitted through a beam having the RSRP above the second threshold among the at least one beam of the base station, and wherein the measurement value and the first threshold are associated with a block error rate (BLER).  
However, Turakhia discloses wherein the random access preamble is transmitted through a beam having the RSRP above the second threshold among the at least one beam of the base station ([see, e.g., determining that a reference signal received power (RSRP) of the serving cell is below an RSRP threshold, [0016, 0061], and Fig. 3]), and wherein the measurement value and the first threshold are associated with a block error 
In view of the above, having the system of Park and then given the well-established teaching of Turakhia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Park as taught by Turakhia. The motivation for doing so would have been to provide monitor channel conditions or performance metrics for the serving cell and neighboring cells results improve an introduce a delay that may contribute to a service disruption for the user for networks located in urban environments (Turakhia, ¶ [0007-0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BERHANU D BELETE/
Examiner, Art Unit 2468 

/PARTH PATEL/Primary Examiner, Art Unit 2468